—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated October 26, 1990, which denied the petitioner’s application for a special permit to construct a deck on its property, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated April 10, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The claims raised in the instant proceeding are barred by the doctrine of res judicata based on a judgment of the Supreme Court, Suffolk County, dated October 27, 1989, which dismissed the petitioner’s first proceeding with regard to this matter (see, Matter of Reilly v Reid, 45 NY2d 24, 27). Rosenblatt, J. P., Ritter, Friedmann and Krausman, JJ., concur.